21-11591-dsj           Doc 17      Filed 09/09/21 Entered 09/09/21 12:09:51                     Main Document
                                                Pg 1 of 34



Oscar N. Pinkas
Sara A. Hoffman
GREENBERG TRAURIG, LLP
MetLife Building
200 Park Avenue
New York, New York 10166
Telephone: (212) 801-9214
Facsimile: (212) 801-6400

Ari Newman (pro hac vice pending)
GREENBERG TRAURIG, PA
333 S.E. 2nd Avenue, Suite 4400
Miami, FL 33131
Telephone: (305) 579-0500
Facsimile: (305) 579-0717

Proposed Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re                                                        Chapter 11

    A.B.C. CARPET CO., INC., et al., 1                           Case No. 21-11591 (DSJ)

            Debtors.                                             (Joint Administration Requested)


    DECLARATION OF AARON ROSE PURSUANT TO RULE 1007-2 OF THE LOCAL
       BANKRUPTCY RULES FOR THE SOUTHERN DISTRICT OF NEW YORK

            I, Aaron R. Rose, make this declaration under 28 U.S.C. § 1746:

            1.     I am the Chief Executive Officer of each of the above-captioned debtors and debtors

in possession (each a “Debtor” and together, the “Debtors” or the “Company”), which do

business as abc carpet & home. I have served in that role since May of 2019. In that role, I am

familiar with the Debtors’ day-to-day operations, business and financial affairs books and records,


1
      The Debtors in these chapter 11 cases (the “Chapter 11 Cases”), along with the last four digits of each Debtor’s
      federal tax identification number, as applicable, are: A.B.C. Carpet Co., Inc. (6537), A.B.C. Home Furnishings,
      Inc. (6915), and A.B.C. Oriental Carpets, Inc. (3679). The Debtors’ principal place of business is 888 Broadway,
      New York, New York 10003.
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51             Main Document
                                          Pg 2 of 34



and the circumstances leading to the commencement of the Debtors’ above-captioned chapter 11

cases (the “Chapter 11 Cases”).

       2.      As Chief Executive Officer, I oversee and am responsible for the operations of the

Debtors. Prior to joining the Debtors, I held leadership roles at a number of retail companies,

including J. Crew Group, Williams-Sonoma Inc, and Euromarket Designs (dba Crate & Barrel and

cb2) among others.

       3.      On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (11 U.S.C. § 101 et seq.,

the “Bankruptcy Code”) with the United States Bankruptcy Court for the Southern District of

New York (the “Court”). The Debtors continue to operate their business and manage their

property as debtors in possession pursuant to sections 1107(a) and 1108 of the title 11 of the United

States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”).

       4.      To enable the Debtors to operate effectively and minimize potential adverse effects

in the Chapter 11 Cases, the Debtors have requested certain relief in “first day” motions and

applications filed with the Court (collectively, the “First Day Motions”) concurrently herewith.

The First Day Motions, summarized below, seek, among other things, to (a) ensure the

continuation of the Debtors’ cash management system and other business operations without

interruption, (b) allow the Debtors to incur secured indebtedness and use cash collateral,

(c) preserve the Debtors’ valuable relationships with customers, (d) maintain employee morale and

confidence, and (e) implement certain administrative procedures that will promote a seamless

transition into chapter 11. The relief requested in the First Day Motions is critical to the Debtors’

efforts to maximize value for the benefit of their creditors.




                                                  2
21-11591-dsj         Doc 17       Filed 09/09/21 Entered 09/09/21 12:09:51                      Main Document
                                               Pg 3 of 34



         5.       I submit this Declaration in support of the First Day Motions. Except as otherwise

indicated herein, the facts set forth in this Declaration are based upon my personal knowledge, my

review of relevant documents, information provided to me by the Debtors’ employees or

professionals, or my opinion based upon my experience, knowledge, and information concerning

the Debtors’ operations and the retail industry. I am authorized to submit this Declaration on the

Debtors’ behalf. If called upon to testify, I would testify competently to the facts set forth in this

Declaration.

         6.       This Declaration is intended to provide an overview of the Debtors’ business and

their need to commence the Chapter 11 Cases. Section I sets forth certain relevant background.

Section II provides a brief overview of the Debtors’ business operations and workforce. Section III

describes the Debtors’ prepetition capital structure and debt obligations. Section IV describes

certain circumstances that precipitated commencement of the Chapter 11 Cases and the Debtors’

objectives in the Chapter 11 Cases. Section V provides a summary of the First Day Motions and

the factual bases supporting the relief requested therein. Finally, section VI provides additional

information required by the Local Rules for the United States Bankruptcy Court for the Southern

District of New York (the “Local Rules”).

I.       OVERVIEW 2

         7.       The Debtors own and operate abc carpet & home, an iconic lifestyle brand and

home furnishing retailer with stores in Manhattan and Brooklyn. Founded in the late nineteenth

century as a pushcart business selling carpets in lower Manhattan, the Company grew to over 250

employees and boasts one of the largest and most diverse rug and home collections in the world.




2
     Capitalized terms used, but not defined in this Overview shall have the meaning ascribed to those terms as set
     forth below.


                                                          3
21-11591-dsj       Doc 17      Filed 09/09/21 Entered 09/09/21 12:09:51                 Main Document
                                            Pg 4 of 34



        8.      Under the stewardship of Paulette Cole (“Ms. Cole”), 3 whose great-grandfather

established the rug business that grew into abc carpet & home, the Company transformed from a

neighborhood home furnishings store into a New York destination, and began to focus more on

sustainable design, artistic visual merchandising and ethical sourcing. The Company’s flagship

store located at 888 Broadway in New York’s Flatiron District offers customers a unique

experiential marketplace.

        9.      The Debtors’ business operations have been severely impacted by the pandemic,

including government mandated store closures, fulfillment issues due to supply chain shortages,

production delays, and delays in return to work for nearby commercial office spaces. The impact

of the pandemic on abc carpet & home was more pronounced than many other retailers given that

the Company’s flagship store is in New York City, which was the subject of not only more

restrictive regulations than many other municipalities, but also experienced a mass exodus of

current and prospective customers leaving the city.

        10.     In addition, the Debtors’ business has been negatively impacted for the past few

years by other adverse market trends, including the shifting of sales from traditional brick-and-

mortar retailers to online retailers, changing consumer preferences and construction delay related

impact to operating performance at the 888 Broadway store location. From January 1, 2021

through July 31, 2021, the Company generated revenue of $25.46 million and negative EBITDA

of $9.215 million. By contrast, through the same period in 2017, the Company generated $59.1

million in revenue.




3
    Ms. Cole is the Debtors’ controlling equity holders and served as the Debtors’ CEO from 2003 to 2019. She
    currently serves as the Debtors’ Creative Director and a member of their boards of directors.


                                                     4
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51            Main Document
                                          Pg 5 of 34



       11.     Prior to the COVID-19 pandemic, the Debtors were intent on implementing certain

transformational changes to enhance the business and return operating revenues to levels achieved

in 2017 (over $100 million in revenue) and years prior. The Debtors retained B. Riley Securities,

Inc. (“B. Riley”), in April 2020 to locate a buyer or potential investor willing to implement these

transformational changes, but the impact of the pandemic at that time made sourcing investment

or finding a buyer for a New York City-based retailer challenging.            Despite the difficult

environment, B. Riley helped the Company secure $5 million in secured financing from Gerber

Finance, Inc. (“Gerber”) in October 2020.

       12.     Despite the additional financing, the Company continued to feel the combined

strain of the pandemic and related closures, and other adverse market trends, and began to

experience severe liquidity constraints. In or around July 2021, the Debtors again retained B. Riley

and Greenberg Traurig, LLP (“GT”) to evaluate and develop strategic alternatives to address the

Company’s financial distress and severe liquidity issues.

       13.     In connection with the Company’s efforts to identify a prospective strategic partner,

888 Capital Partners, LLP (“888 Capital”) expressed an interest in purchasing substantially all of

the assets of the Debtors. To advance that interest, 888 Capital acquired and took assignment of

the Debtors’ senior secured credit facility in early August 2021 and advanced additional funds to

the Debtors under that facility to enable the Company to continue operations. The Debtors

understand that 888 Capital is controlled by Regal Investments LLC and that Ms. Cole has a

minority interest in 888 Capital.

       14.     On September 8, 2021, the Debtors and 888 Capital entered into a Stalking Horse

Asset Purchase Agreement (“Stalking Horse APA”) through which 888 Capital seeks to purchase

substantially all of the assets of the Debtors. Contemporaneously with the entry into the Stalking




                                                 5
21-11591-dsj         Doc 17   Filed 09/09/21 Entered 09/09/21 12:09:51          Main Document
                                           Pg 6 of 34



Horse APA, 888 Capital has also agreed to provide the Debtors with debtor-in-possession

financing, so that the Debtors have the liquidity necessary to file Chapter 11 and consummate a

value-maximizing transaction. The Debtors believe that the chapter 11 process described in this

Declaration and in contemporaneous filings is in the best interests of all stakeholders and will

maximize recovery to the Debtors’ creditors.

II.    THE DEBTORS’ BUSINESS

       a.      History and Formation

                i.      Humble Beginnings

       15.     The Company traces its beginning to 1897, when Ms. Cole’ great-grandfather sold

rug with a pushcart through Manhattan’s Lower East Side. Ms. Cole’s grandfather later opened a

store at East 29th Street, and in 1961 moved the carpet and rug establishment to two floors on 881

Broadway, at East 19th Street.

       16.     In 1979, Ms. Cole’s father expanded the enterprise by purchasing Schumacher’s

area rugs, which added more than 500,000 square feet of rugs to the company’s stock. In 1980,

the Company rented the basement and first floor directly across the street from 881 Broadway at

888 Broadway.

               ii.      Period of Growth

       17.     In 1983, with the influence of Ms. Cole, the Company expanded beyond floor

coverings into the broader field of home furnishings. Ms. Cole’s vision for the Company

transformed the operation from a carpeting retailer into a chic home furnishings emporium that

now included antiques and accessories. The Company cultivated relationships with craftspeople

and designers around the world. The Company’s carpet division also became the nation’s largest

single-store floor coverings operation, with annual sales of $60 million by 1988.




                                                6
21-11591-dsj          Doc 17   Filed 09/09/21 Entered 09/09/21 12:09:51          Main Document
                                            Pg 7 of 34



       18.     As the home furnishings business expanded, half of the Company’s sales were

coming from home furnishings by 1993. The Company had around 350,000 square feet of retail

space, which included leased departments, from boutiques by Ralph Lauren and Estee Lauder’s

Origins to an area for state-of-the-art consumer electronics.

       19.     During the 1990s and into the early 2000s the Company continued to expand by

opening stores in Delray Beach, Florida and Harrods in London. The Company also conducted

road shows in different cities and formed a joint venture to sell home furnishings to retailers,

among other business initiatives.

               iii.      ABC Restaurants

       20.     Over the years, Debtor ABC Home Furnishings, Inc. (“Home”) owned and

operated multiple restaurants within the flagship store.        In the 2010s, Home entered into

agreements with renowned chef Jean-Georges Vongerichten to manage and operate three

restaurants at that location (the “Restaurants”). In November 2019, Home entered into a Business

Purchase Agreement with ABC Kitchen(s), LLC (“Kitchen(s)”) to sell the Restaurants to

Kitchen(s), an entity affiliated with Ms. Cole, for $5,263,000. The parties closed on the Business

Purchase Agreement in December 2019. Kitchen(s) is not a debtor in the Chapter 11 Cases and

the Restaurants are not assets of the Debtors’ bankruptcy estates.

               iv.       Rightsizing Operations

       21.     As the Company continued to focus almost exclusively on being an experiential

marketplace, however, the retail world was transitioning to focus on digital marketing and e-

commerce, and the Company began to fall out of step. In the 2010s, the Company began right-

sizing its operations and closed several locations, including its outlet location in Delray Beach, a

warehouse in the Bronx and the 30-year old carpet location at 881 Broadway.




                                                  7
21-11591-dsj      Doc 17      Filed 09/09/21 Entered 09/09/21 12:09:51         Main Document
                                           Pg 8 of 34



       22.     Since joining the Company as CEO, I have been advancing initiatives to bring the

Company into the digital age and make the store more accessible while retaining its brand essence

and experiential retail leadership.

       B.      Corporate Structure

       23.     The Company is a family-owned business that was operated by Ms. Cole from 2003

until I joined in 2019. Ms. Cole, along with various trusts maintained for the benefit of Ms. Cole

and/or her daughter, own directly or indirectly each of the Debtors.

       24.     The governing board of each of the Debtors (collectively, the “Boards”) is

currently comprised of Ms. Cole, Deirdre O’Connor—an independent director whom I selected

and who was appointed to the Boards in July 2021—and me. Each of the Debtors’ Boards has

delegated to Ms. O’Connor and me, authority with respect to matters related to the Debtors’

bankruptcy filing, any sale process and restructuring.

       C.      The Debtors’ Business Operations

       25.     The Debtors’ own and operate the iconic home furnishings store and brand, abc

carpet & home. The majority of the Debtors’ revenues are derived from sales made from the

Company’s landmark store at 888 Broadway. At that location, the Debtors operate both their

carpet and rug operation and also the home furnishing business, which includes leased

departments. The Company also operates an outlet store in Brooklyn, has warehouses in Long

Island City and New Jersey, and sells merchandise through its website: abchome.com.

       26.     The Company occupies a unique position in the market at the apex of socially

conscious, inspired living, quality and modern home furnishings and floor coverings. Customers

come to abc carpet & home for something inspiring and meaningful, and vendors from the around

the world share the Company’s values and vision. Designers and interior decorators have deep




                                                8
21-11591-dsj     Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51           Main Document
                                         Pg 9 of 34



ties to the Company and are offered professional discounts to further cultivate these mutually

beneficial relationships. The flagship store also includes a variety of hand-selected and curated

leased departments, which enhance the customer experience and the Company’s business

performance. abc carpet & home is an iconic brand that resonates within New York City and

beyond and its storied location in the Flatiron District is an indelible mark on the New York City

landscape.

       27.     The Debtors historically maintained a supply chain comprised of more than 1,000

vendors designed to ensure the uninterrupted flow of new merchandise to their brick-and-mortar

locations and to their e-commerce customers.         The Debtors’ greatest expense has been its

merchandise, on which the Debtors historically have spent approximately $30 million annually.

The Debtors do not manufacture any merchandise, and have relied upon their vendors to ensure a

continuous supply of goods to their customers.

       D.      Employees

       28.     As of the Petition Date, the Debtors employ approximately 152 employees, of

which approximately 83 are salaried and approximately 69 are hourly (collectively, the

“Employees”). The vast majority of Employees work in or support the Debtors’ stores, while

smaller groups work in the Debtors’ warehouses.

       29.     As of the Petition Date, approximately 36 Employees are represented by a union.

The Debtors are party to a collective bargaining agreement (the “CBA”) with Local 810

(International Brotherhood of Teamsters), which represents all of the Debtors’ unionized

Employees.




                                                 9
21-11591-dsj     Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51             Main Document
                                         Pg 10 of 34



         30.   Given the Debtors’ constrained liquidity and desire to continue as a going concern

and maintain as many jobs as possible, the Debtors were forced to implement significant workforce

reductions immediately prior to bankruptcy.

         E.    Lease Disputes at 888 Broadway and the Amma421 LLC Bankruptcy

         31.   In 2017, entities affiliated with the Debtors sold several floors at 880-888 Broadway

and the attendant and adjacent leaseholds—including some floors of the Company’s flagship

store—to entities owned or controlled Normandy Real Estate Partners, which was later acquired

by Columbia Property Trust (the “Master Landlord”).

         32.   As a result, the Debtors’ main store at 880-888 Broadway, which flows into spaces

in the adjacent building, occupies various floors owned and leased by different landlords, some of

which are affiliates of the Debtors. More specifically, the Debtors are party to both a sub-lease

and sub-sublease under which a Debtor is a sub-tenant or sub-subtenant (and an affiliate of)

Amma421 LLC (“Amma”), the sub-landlord or sub-sublandlord. Amma is owned by Ms. Cole.

The Master Landlord is the ultimate landlord in connection with the Debtors’ sub-lease and sub-

sublease with Amma (collectively, with the sub-leases, the “Normandy Leases”).

         33.   Various disputes arose between Amma and the Master Landlord regarding certain

construction work that was performed by the Master Landlord, including the date by which the

work was to be completed and was actually completed. The Master Landlord’s conduct and

delayed construction directly impacted operations at, and accessibility to, the Company’s flagship

store.

         34.   The Master Landlord sent rent demand letters and notices of default under the

Normandy Leases to Amma. By Notice of Termination dated July 14, 2021, the Master Landlord

purported to terminate the Normandy Leases effective as of July 22, 2021. In order to obtain a




                                                10
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51            Main Document
                                          Pg 11 of 34



stay of the effect of the alleged termination of the Normandy Leases, Amma filed a voluntary

petition for Chapter 11 relief with this Court on July 21, 2021, commencing Case No. 21-11333-

DSJ (“Amma Bankruptcy Case”). More details regarding Amma’s disputes with the Master

Landlord are set forth in the Declaration of Paulette Cole Pursuant to Local Bankruptcy Rule

1007-2 filed in the Amma Bankruptcy Case.

       35.     The Debtors allegedly owe approximately $3.5 million in back “rent” to Amma

concerning the construction disputes, subject to any claims, rights of setoff and other defenses.

III.   CAPITAL STRUCTURE

       36.     As set forth below, as of the Petition Date, the Debtors are subject to asserted

outstanding funded debt obligations consisting of (i) approximately $8 million in senior lien

secured debt outstanding under the Gerber Facility (as defined below); (ii) approximately

$15 million in unsecured loans from Northern Trust; and (iii) approximately $40 million in

unsecured insider loans.

       a.      Secured Debt

       37.     On October 1, 2020, Debtors executed a certain Promissory Note and Loan and

Security Agreement together with all other agreements, documents, security agreements, notes,

Uniform Commercial Code financing statements, and instruments executed and/or delivered in

connection therewith or related thereto in favor of Gerber, predecessor in interest to 888 Capital,

as lender (in such capacity, the “Prepetition Lender”) to provide Debtors with one or more loans

(the “Prepetition Loan”) in the principal amount of $5,000,000.00. Various amendments,

including that certain Forbearance Agreement and Amendment to Loan and Security Agreement

dated February 26, 2021; Amendment to Loan and Security Agreement and Pledge Agreement

dated as of March 19, 2021; Second Amendment to Loan and Security Agreement and Pledge




                                                11
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51             Main Document
                                          Pg 12 of 34



Agreement dated as of April [___][sic], 2021; Amendment to Loan and Security Agreement and

Forbearance Agreement dated July 21, 2021; the Amendment and Modification dated August 16,

2021; and the Amendment and Modification dated September 1, 2021 were subsequently entered

into pursuant to which the Prepetition Lender made certain financial accommodations to Debtors.

       38.     In connection with the Prepetition Loan, Ms. Cole executed a Guaranty dated as of

October 1, 2020 pursuant to which she guaranteed the payment of certain of the Obligations of

Debtors to Prepetition Lender (as amended, modified, supplemented or restated, the “Guaranty

Agreement”), and in March 2021 pledged as collateral her right, title and interest in and to a

deposit account in her name.

       39.     On July 21, 2021, the Prepetition Lender and Ms. Cole executed a Participation

Agreement, pursuant to which Ms. Cole acquired a $2,000,000 undivided junior participation

interest under the Prepetition Loan Documents (the “Participation Agreement”). On August 4,

2021, the Prepetition Lender and Ms. Cole executed a Partial Release of Collateral, also lent to the

Company under the Prepetition Loan, pursuant to which Ms. Cole acquired an additional $700,000

undivided junior participation interest under the Prepetition Loan Documents (the “Release

Agreement” and together with the Participation Agreement, the “Participation Documents” and

Ms. Cole’s interest under the Prepetition Loan Documents, the “Participation Interest”).

       40.     The Prepetition Loan is secured by a first priority security interest in substantially

all assets of the Debtors in which Prepetition Lender properly perfected a security interest

(as described in the Prepetition Loan Documents, the “Prepetition Collateral”).

       41.     The Prepetition Loan matures on September 30, 2022 and bears interest at the rate

of three percent (3%) per annum in excess of the prime rate plus five percent (5%) in the case of a

default. As of the Petition Date, the outstanding balance due on the Prepetition Loan (including




                                                12
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51           Main Document
                                          Pg 13 of 34



recent prepetition advances) was no less than $8 million (the “Prepetition Secured Obligations”),

of which no less than $2.7 million constitutes Ms. Cole’s Participation Interest under the

Participation Documents, including interest.

       B.      Unsecured Debt

       42.     As of the Petition Date, general unsecured claims against the Debtors are estimated

to be in excess of $80 million. Unsecured claims against the Debtors include (a) unsecured insider

loans from Ms. Cole and her family totaling more than $40 million, (b) non-insider loans from

Northern Trust totaling more than $15 million, (c) trade and other unsecured debt incurred in the

ordinary course of the Debtors’ business, (d) amounts owed to the Debtors’ vendors, and (e) rent

and other obligations under the Debtors’ real property leases.

IV.    THE NEED FOR CHAPTER 11 RELIEF AND THE EVENTS
       LEADING TO THE COMMENCEMENT OF THESE CHAPTER 11 CASES

       a.      Diminished Operating Performance

       43.     Despite the Company’s unique position in the marketplace, the last few years have

been increasingly challenging. The Company’s operating performance has been in a steady

decline and has relied in several instances on Ms. Cole to advance loans to the Company to avoid

liquidity shortfalls and operational challenges.

       44.     The diminishing operating performance is the result of a confluence of events that

have been exacerbated by the COVID-19 pandemic. Those events have included a slow transition

to digital marketing and e-commerce, liquidity shortfalls created by increasing costs and declining

revenues, and construction issues that impacted operations, all of which were then magnified by

the brick and mortar shock caused by the pandemic.          The pandemic not only resulted in

significantly reduced foot-traffic in the landmark store—a location designed to be an experiential

marketplace—it also caused supply chain shortages and production delays, which in turn caused



                                                   13
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51              Main Document
                                          Pg 14 of 34



inventory levels to shrink, order lead times to extend, and also resulted in cancelled customer

orders and lost revenue.

       45.     Even so, Ms. Cole remained committed to the business and the Company’s staff,

and advanced yet further funds to help the Company meet its short-term obligations. By April

2020, however, with year-over-year revenues continuing to decline, that arrangement became

unsustainable and the Debtors retained B. Riley to help source capital or identify a potential

strategic transaction (including a sale of the Company or its assets). B. Riley prepared extensive

marketing materials and went to market to source opportunities, but it quickly became clear that

the uncertainty of the pandemic at that time was creating a significant obstacle to attracting capital

or an acceptable transaction partner. Instead, B. Riley was able to successfully source the Gerber

Facility in October 2020, which provided the Debtors with needed liquidity.

       46.     With the effects of the pandemic lingering, even after the stores re-opened, the

Debtors’ business continued to suffer.         Sales continued to be slow, government mandated

restrictions limited capacity, much of the Company’s target demographic had temporarily

relocated outside of New York City and the Debtors’ had insufficient liquidity to pay vendors and

acquire additional inventory. In addition, given the Company’s financial troubles, many of the

Company’s vendors forced advanced credit requirements on the Company, which further strained

liquidity. Despite these challenges, the Debtors worked diligently to maintain their operations in

the face of declining liquidity and increasing financial uncertainty.

       47.     While seeking a stable and long-term solution for the business, the Debtors engaged

with, and extended exclusivity to, a potential strategic partner for a sale of the Company or its

assets. Ultimately, after almost eight months of negotiation and devoting considerable resources

to the process, no transaction materialized.




                                                  14
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51              Main Document
                                          Pg 15 of 34



       B.      Pursuit of Strategic Alternatives

       48.     With the Company’s financial distress deepening and the Debtors falling into

default under the Gerber Facility, in July 2021 the Company once again retained B. Riley to help

facilitate a capital solution. Shortly thereafter, the Company also retained GT to help develop and

execute on a strategic alternative with B. Riley.

       49.     Accessing its considerable retail industry contacts, B. Riley targeted over 80

potential transaction parties likely to have an interest in pursuing a strategic transaction with the

Company. More than 20 prospective transaction parties entered into non-disclosure agreements

and more than 10 parties conducted due diligence in the data room setup by B. Riley and the

Company.     Several of those parties conducted substantial onsite diligence with Company

representatives at 888 Broadway and engaged in advanced negotiations with the Company and its

professionals. Several parties also submitted either terms sheets or letters of intent to B. Riley and

the Company.

       50.     As discussions with several parties advanced, 888 Capital emerged as the

frontrunner. To solidify their intentions, 888 Capital purchased and took assignment of the Gerber

Facility and agreed to make protective advances under the facility to fund the Company’s

operations to get to a sale transaction. As negotiations progressed, 888 Capital expressed a desire

to pursue a transaction under section 363 of the Bankruptcy Code and a willingness to provide DIP

financing to help facilitate a chapter 11 filing. On September 8, 2021, following weeks of arm’s-

length negotiations between the Company and 888 Capital, the parties entered into both a Stalking

Horse APA and DIP Credit Agreement.

       51.     Under the DIP Credit Agreement, 888 Capital has agreed to loan the Debtors over

$6 million, subject to the DIP bid budget, various milestones and certain other conditions.




                                                    15
21-11591-dsj       Doc 17      Filed 09/09/21 Entered 09/09/21 12:09:51            Main Document
                                            Pg 16 of 34



        52.     The Stalking Horse APA provides for a sale of substantially all of the Debtors’

assets to 888 Capital. The purchase price will consist of an estimated $15 million credit bid plus

$300,000 in cash and various assumed liabilities. The Stalking Horse APA is subject to higher

and better offers, and if other competing offers are received, the Debtors intend to conduct an

auction for the sale of substantially all of their assets.

        C.      Debtors’ Goals in These Chapter 11 Cases

        53.     The Debtors have two immediate goals in these chapter 11 cases: (i) secure the use

of cash collateral and DIP financing, and (ii) consummate a sale of their assets that will maximize

recoveries for the Debtors’ estates and maintain a viable business. Immediate use of cash collateral

and DIP financing on an interim basis will stabilize the business, avoid a wind-down of the

business, and allow the Debtors to pay employees for any accrued and unpaid wages. In the event

the Debtors are unsuccessful in obtaining immediate use of cash collateral and DIP financing, the

Debtors would be forced to liquidate.

        54.     Unlike many other retail cases, the Debtors have not commenced this case to

liquidate and shutter operations. As set forth in their sale motion, based on the pre-petition

marketing process, interest received from potential purchasers and the Stalking Horse APA from

888 Capital, the Debtors are seeking to pursue a sale of their assets on an expedited timeframe in

order to limit administrative expenses and maximize value for the benefit of their stakeholders.

V.      FIRST DAY MOTIONS

        55.     As stated, the Debtors operate in a highly competitive industry. It is imperative that

they make a seamless transition into chapter 11 to preserve the reputation of their businesses and

the loyalty and goodwill of their customers, suppliers and employees. Sales and operations must

continue in the ordinary course of business to preserve the value of the Debtors’ business.




                                                   16
21-11591-dsj      Doc 17      Filed 09/09/21 Entered 09/09/21 12:09:51              Main Document
                                           Pg 17 of 34



Accordingly, the Debtors have filed a number of First Day Motions, a list of which is attached

hereto as Exhibit A, designed to facilitate their transition into these chapter 11 cases. The Debtors

anticipate that the Court will conduct a hearing soon after the Petition Date at which the Court will

hear and consider many of the First Day Motions.

       56.     I have reviewed each of the First Day Motions with the Debtors’ counsel, and I

believe that the relief sought in each of the First Day Motions is tailored to meet the goals described

above and will be necessary and critical to the Debtors’ ability to successfully execute a sale and

restructuring is in the best interests of the Debtors’ estates and creditors. For a more detailed

description of the First Day Motions, I respectfully refer the Court to the respective First Day

Motions.

       57.     Several of the First Day Motions request authority to pay certain prepetition claims.

I am told by the Debtors’ advisors that Rule 6003 of the Federal Rules of Bankruptcy Procedure

provides, in relevant part, that the Court shall not consider motions to pay prepetition claims during

the first 21 days following the filing of a chapter 11 petition, “except to the extent relief is

necessary to avoid immediate and irreparable harm.” In light of this requirement, the Debtors have

limited their requests for immediate authority to pay prepetition claims to those circumstances

where the failure to pay such claims would cause immediate and irreparable harm to the Debtors

and the Debtors’ estates.

       58.     I have reviewed each of the First Day Motions or had their contents explained to

me. The facts stated therein are true and correct to the best of my information and belief. I believe

the Debtors would suffer immediate and irreparable harm absent the ability to continue their

business operations as contemplated by the relief requested in the First Day Motions. I believe

that the relief sought in each of the First Day Pleadings is necessary to enable the Debtors to operate




                                                  17
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51             Main Document
                                          Pg 18 of 34



in chapter 11 with minimal disruption to their business operations and constitutes a critical element

in successfully executing a sale and restructuring.

VI.    ADDITIONAL INFORMATION REQUIRED BY THE LOCAL RULES

       59.     In accordance with Local Rule 1007-2, the schedules attached hereto provide

certain additional information related to the Debtors.

       a. Pursuant to Local Rule 1007-2(a)(3), Schedule 1 hereto lists the names and addresses
          of the members of, and attorneys for, any official committee organized prior to the
          Petition Date and a brief description of the circumstances surrounding the formation of
          the committee and the date of its formation.

       b. Pursuant to Local Rule 1007-2(a)(4), Schedule 2 hereto lists the holders of the Debtors’
          thirty (30) largest unsecured claims on a consolidated basis, excluding claims of
          insiders.

       c. Pursuant to Local Rule 1007-2(a)(5), Schedule 3 hereto lists the holders of the five (5)
          largest secured claims against the Debtors on a consolidated basis.

       d. Pursuant to Local Rule 1007-2(a)(7), Schedule 4 hereto provides the following
          information: the number and classes of shares of stock, debentures, and other securities
          of the Debtors that are publicly held and the number of record holders thereof; and the
          number and classes of shares of stock, debentures, and other securities of the Debtors
          that are held by the Debtors’ directors and officers, and the amounts so held.

       e. Pursuant to Local Rule 1007-2(a)(8), Schedule 5 hereto provides a list of all of the
          Debtors’ property in the possession or custody of any custodian, public officer,
          mortgagee, pledgee, assignee of rents, secured creditor, or agent for any such entity,
          giving the name, address, and telephone number of each such entity and the location of
          the court in which any proceeding relating thereto is pending.

       f. Pursuant to Local Rule 1007-2(a)(9), Schedule 6 hereto provides a list of the premises
          owned, leased, or held under other arrangement from which the Debtors operate their
          businesses.

       g. Pursuant to Local Rule 1007-2(a)(10), Schedule 7 hereto provides the location of the
          Debtors’ substantial assets, the location of their books and records, and the nature,
          location, and value of any assets held by the Debtors outside the territorial limits of the
          United States.

       h. Pursuant to Local Rule 1007-2(a)(11), Schedule 8 hereto provides a list of the nature
          and present status of each action or proceeding, pending or threatened, against the
          Debtors or their property where a judgment against the Debtors or a seizure of their
          property may be imminent.



                                                 18
21-11591-dsj   Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51             Main Document
                                       Pg 19 of 34



     i. Pursuant to Local Rule 1007-2(a)(12), Schedule 9 hereto provides a list of the names
        of the individuals who comprise the Debtors’ existing senior management, their tenure
        with the Debtors, and a brief summary of their relevant responsibilities and experience.

     j. Pursuant to Local Rule 1007-2(b)(1)-(2)(A), Schedule 10 hereto provides the estimated
        amount of weekly payroll to the Debtors’ employees (not including officers, directors,
        stockholders, and partners) and the estimated amount to be paid to officers,
        stockholders, directors, members of any partnerships, and financial and business
        consultants retained by the Debtors for the thirty (30) day period following the filing
        of the Debtors’ Chapter 11 Cases as the Debtors intend to continue to operate their
        businesses.

     k. Pursuant to Local Rule 1007-2(b)(3), Schedule 11 hereto provides, for the thirty (30)
        day period following the filing of the Chapter 11 Cases, a list of estimated cash receipts
        and disbursements, net cash gain or loss, obligations, and receivables expected to
        accrue that remain unpaid, other than professional fees.


                      [Remainder of this page intentionally left blank]




                                              19
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51           Main Document
                                          Pg 20 of 34



                                         CONCLUSION

       This declaration describes the factors that have precipitated the commencement of the

Chapter 11 Cases and demonstrates the critical need for the Debtors to obtain the relief sought in

the First Day Motions. I declare under penalty of perjury that, to the best of my knowledge and

after reasonable inquiry, the foregoing is true and correct.



Executed this 9th day of September, 2021                       ____/s/ Aaron R. Rose__________
                                                                      Aaron R. Rose




                                                 20
21-11591-dsj    Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51          Main Document
                                        Pg 21 of 34



                               Exhibit A – First Day Motions

1)    Motion of Debtors for Entry of an Order Directing Joint Administration of the Related
      Chapter 11 Cases;

2)    Motion of Debtors for Entry of Order Extending Time to File Schedules of Assets and
      Liabilities, Schedules of Executory Contracts and Unexpired Leases, and Statements of
      Financial Affairs;

3)    Motion of Debtors for Entry of an Order (A) Authorizing Debtors to File a Consolidated
      List of Creditors, (B) Authorizing Debtors to File a Consolidated List of Debtors’ 30
      Largest Unsecured Claims, and (C) Approving Form and Manner of Notifying Creditors
      of Commencement of these Chapter 11 Cases;

4)    Application of Debtors for Entry of an Order (I) Authorizing and Approving the
      Appointment of Stretto as Claims and Noticing Agent and (II) Granting Related Relief;

5)    Motion of Debtors for Interim and Final Orders Authorizing, But Not Directing, Debtors
      to (A) Pay Certain Prepetition Wages and Reimbursable Expenses and (B) Pay and Honor
      Employee Medical and Other Benefits, and (C) Continue Employee Benefits Programs,
      and for Related Relief;

6)    Motion of Debtors for Authorization to Pay Certain Prepetition Taxes and Fees;

7)    Motion of Debtors Requesting Authority to (I) Continue Using Existing Cash Management
      System, Bank Accounts, and Business Forms, (II) Implement Changes to the Cash
      Management System in the Ordinary Course of Business, (III) Continue Intercompany
      Transactions, (IV) Provide Administrative Expense Priority for Postpetition Intercompany
      Claims, and (V) for Related Relief;

8)    Motion of Debtors for Interim and Final Orders (I) Authorizing, But Not Directing, Debtors
      to (A) Continue to Maintain their Insurance Policies and Programs and Surety Bond
      Program, (B) Honor Certain Obligations with Respect Thereto, and (C) Pay Related
      Prepetition Obligations and (II) Modifying the Automatic Stay with Respect to the
      Workers’ Compensation Program;

9)    Motion of Debtors (I) Requesting Authority to Honor Certain Prepetition Customer
      Obligations and (II) for Related Relief;

10)   Motion of Debtors for (I) Authority to Pay Certain Prepetition Claims of (A) Lien
      Claimants, (B) Section 503(B)(9) Claimants, and (C) Critical Vendors, and (II) Related
      Relief; and

11)   Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing Debtors and
      Debtors In Possession to Obtain Superpriority Postpetition Financing, (B) Authorizing Use
      of Cash Collateral, (C) Granting Liens and Superpriority Claims, (D) Granting Adequate
      Protection to Prepetition Secured Party, (E) Modifying the Automatic Stay, (F) Scheduling
      a Final Hearing, and (G) Granting Related Relief.
21-11591-dsj     Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51           Main Document
                                         Pg 22 of 34



                                          Schedule 1

                                          Committee

        Pursuant to Local Rule 1007-2(a)(3), to the best of the Debtors’ knowledge and belief, no
official committee has been organized prior to the Petition Date.
21-11591-dsj        Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51                 Main Document
                                            Pg 23 of 34



                                                Schedule 2

            Consolidated List of 30 Largest Unsecured Claims (Excluding Insiders)

       Pursuant to Local Rule 1007-2(a)(4), the following is a list of creditors holding, as of the
Petition Date, the thirty (30) largest, unsecured claims against the Debtors, on a consolidated basis,
excluding claims of insiders as defined in 11 U.S.C. § 101.

                                                                                               Contingent
                             Complete mailing address,
                                                                                              Unliquidated,
                               telephone number, and         Nature of the      Amount of
 No.         Creditor                                                                          Disputed or
                              name of employee, agent           claim            Claim
                                                                                                Partially
                                    or department
                                                                                                Secured
                             P.O. Box 75965
1.     Northern Trust                                     Bank Debt             $15,545,648   CUD
                             Chicago, IL 60675-5965
       Mccreary Modern,      53 Maple Avenue
2.     Inc.                  Morristown, NJ 07960         Trade                 $263,661.00   CUD
                             P: 828-464-6465
                             19 Dashahera Kothi Govind
                             Nager, Amer Road Jaipur,
3.     Ashoka Creations                                   Trade                 $205,787.43   CUD
                             302002, India
                             P: 91-141-2631780
                             Fattupur Mondh Road
4.     Art Palace            Bhadohi, 221401, India       Trade                 $193,248.39   CUD
                             P: 915414227554
                             138 Arthur Street
                             Garden City, NY 11530-
5.     DFC HD, Inc.                                       Trade                 $174,229.00   CUD
                             3002
                             P: 516-677-0350
                             Tesvikiye Caddesi 101/2
6.     Step Halicilik        Instanbul, 34365, Turkey     Trade                 $169,167.97   CUD
                             P: 90-212-327-0050
                             P.O. Box 677638
       Presidio Networked
7.                           Dallas, TX 75267             Trade                 $152,705.00   CUD
       Solutions Group
                             P: 469-549-3800
                                                          Professional
       Meathway              53-46 70th Street
8.                                                        Services(Contractor   $144,647.46   CUD
       Contracting Inc.      Maspeth, NY 11378
                                                          Services)
                             300 East 55th Street Suite   Professional
9.     Saberpoint, LLC       4B                           Services              $126,315.99   CUD
                             New York, NY 10022           (IT Vendor)
                             Haneef Villa, Station Road
                             Bhadohi 221 401 , Up,
10.    Alam Rugs                                          Trade                 $119,040.50   CUD
                             221401 India
                             P: 91 98390-80944
       Fried, Frank,         One New York Plaza
       Harris, Shriver       New York, NY 10004
                                                          Professional
11.    & Jacobson            Lee Parks                                          $102,184.40   CUD
                                                          Services (Legal)
       LLP                   P: 212-859-8000
                             lee.parks@friedfrank.com
                             1088 Huff Road
12.    Anadol Rug Co         Atlanta, GA 30318            Trade                 $101,944.99   CUD
                             P: 404-350-8558
21-11591-dsj        Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51                   Main Document
                                            Pg 24 of 34


                                                            Professional
      Meathway               53-46 70th Street
13.                                                         Services              $101,534.44   CUD
      Contracting Inc.       Maspeth, NY 11378
                                                            (Contractor)
                             15 West 37th Street
                             Suite 8th Floor
14.   Frette Inc.                                           Licensee              $98,574.99    CUD
                             New York, NY 10018
                             P: 212-299-0469
                                                            Professional
                             75 Remittance Drive
                                                            Services
15.   Ryder Last Mile Inc.   Dept. 6030                                           $98,209.80    CUD
                                                            (Delivery Services)
                             Chicago, IL 60675
                                                            & Rent
                             888 Main Street Suite 845
      Rococo Rug
16.                          New York, NY 10044             Trade                 $93,600.63    CUD
      Company Inc.
                             P: 212-933-1737
                                                            Professional
      Highmark Technical     49 West 45th St. 6th Flr       Services
17.                                                                               $83,317.02    CUD
      & Chiller Serv.        New York, NY 10036             (HVAC
                                                            Maintenance)
      Mobital Usa 3201
18.                          Laval, QC H7P-6C9 Canada       Trade                 $81,710.17    CUD
      Jules-Brillant
                             P.O. Box 1270
      American Express                                      Credit Card
19.                          Newark, NJ 07101                                     $79,316.00    CUD
      Trs                                                   Services
                             P: 800-492-3932
                             Co 3.5 K.M. Defenco Road
      Lahore Carpets Mfg     Off Raiwind Road Lahore,
20.                                                         Trade                 $78,428.27    CUD
      Co                     53700 Pakistan
                             P: 92427541280
                             35018 San Martino Di
      Saba Italia Srl        Lupari (Pd) San
21.   Via Dell' Ilndustria   Martinodilupatri, 35018        Trade                 $78,185.00    CUD
      17                     Italy
                             P: +39 049 5951767
      Taracea                6619 South Dixie Highway
22.                                                         Trade                 75,765.00     CUD
                             #338 Miami, FL 33143
      Allstar Security &     1441 Broadway, 17th Fl.        Professional
23.   Consulting Inc.        New York, NY 10018             Services              $74,955.54    CUD
                             P: 212-616-7031                (Security Services)
                             37-11 48th Avenue
      Costikyan
24.                          Long Island City, NY           Trade                 $73,742.45    CUD
      Workroom Inc.
                             11101
                                                            Professional
                             10400 Ne 4th St, Ste 500
      Fabric Inc.                                           Services (E-
25.                          Bellevue, WA 98004                                   $72,084.00    CUD
                                                            commerce
                             P: 425-298-3167
                                                            development)
                             Avenue Des Cerisiers, 15
      Bilsa S.A.             1030 Bruxelles, 1030
26.                                                         Trade                 $71,700.00    CUD
                             Belgium
                             P: 328365886
      Fenwick & West         P.O. Box 742814
27.   LLP                    Los Angeles, CA 90074          Trade                 $66,932.64    CUD
                             P: 650-428-4422
                             25-18 40th Ave.
      Rug And Kilim
                             Long Island City, NY
28.   (Consign) Nazmiyal                                    Trade                 $66,399.38    CUD
                             11101
      & Sons Inc
                             P: 212-829-9995

                                                        2
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51   Main Document
                                          Pg 25 of 34


      Bereket              Peykhane Cad. No. 46 Giris
29.   Halicilik            Kat Cemberlitas Istanbul     Trade   $64,303.17   CUD
      Ltd.                 Turkey
                           Mohawk Factoring Inc
      Mohawk Carpet
30.                        160 South Industrial Blvd.   Trade   $63,773.33   CUD
      Corp
                           Calhoun, GA 30701




                                                   3
21-11591-dsj        Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51           Main Document
                                            Pg 26 of 34



                                                Schedule 3

                   Consolidated List of Holders of Five Largest Secured Claims

        Pursuant to Local Rule 1007-2(a)(5), to the best of the Debtors’ knowledge, belief, and
understanding, the following chart lists the creditors holding, as of the Petition Date, the five (5)
largest secured, non-contingent claims against the Debtors, on a consolidated basis, excluding
claims of insiders as defined in 11 U.S.C. § 101(31).

No.     Creditor         Complete mailing address,           Collateral    Amount of     Disputed?
                      telephone number, and name of                         Claim
                      employee, agent or department
                                                        All assets,
                                                        including
                     888 Capital Partners LLC           inventory,
      888 Capital    1350 Broadway                      accounts
1.    Partners,      New York, New York 10018           receivable and                   No
      LLC            Attention: Brian J. Beller, Esq.   intellectual
                     Email: bbeller@tarterkrinsky.com   property, among
                                                        other assets.
21-11591-dsj           Doc 17      Filed 09/09/21 Entered 09/09/21 12:09:51                   Main Document
                                                Pg 27 of 34



                                                    Schedule 4

                                                    Securities

        Local Rule 1007-2(a)(7) requires the disclosure of shares of stock, debentures, and other
securities (“Securities”) of the Debtors that are publicly held. There are no publicly held
Securities. Local Rule 1007-2(a)(7) also requires the disclosure of shares of Securities held by the
Debtors’ directors and officers as of the Petition Date, which the Debtors have listed out in the
chart below. 4

            Debtor            Name of Director/Officer                  Approx. Number of Shares
                                                           6.67% of Class A Common Stock; 36.0% of Class B
    A.B.C. Carpet Co., Inc.   Paulette Cole
                                                           Common Stock.
    A.B.C. Home                                            .67% of Class A Common Stock; 99.0% of Class B
                              Paulette Cole
    Furnishings, Inc.                                      Common Stock.
    A.B.C. Oriental Carpets                                6.67% of Class A Common Stock; 36.0% of Class B
                              Paulette Cole
    Inc.                                                   Common Stock.




4
      Trusts maintained for the benefit of Ms. Cole or her daughter hold the remaining Securities of the Debtors not
      listed in the chart.
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51            Main Document
                                          Pg 28 of 34



                                            Schedule 5

                       Debtors’ Property Not in the Debtors’ Possession

        Local Rule 1007-2(a)(8) requires the Debtors to list property that is in the possession or
custody of any custodian, public officer, mortgage, pledgee, assignee of rents, secured creditor, or
agent for any such entity.

        In the ordinary course of business, on any given day, property of the Debtors (including
security deposits or other collateral with counterparties to certain commercial relationships) is
likely to be in the possession of various third parties, including vendors, shippers, common
carriers, materialmen, distributors, warehousemen, fulfillment houses, service providers,
custodians, public officers, or agents, where the Debtors’ ownership interest is not affected.
Because of the constant movement of this property, providing a comprehensive list of the persons
or entities in possession of the property, their addresses and telephone numbers, and the location
of any court proceeding affecting the property would be impractical.
21-11591-dsj           Doc 17    Filed 09/09/21 Entered 09/09/21 12:09:51               Main Document
                                              Pg 29 of 34



                                                     Schedule 6

        Pursuant to Local Rule 1007-2-(a)(9), the following lists the property or premises owned,
leased, or held under other arrangement from which the Debtors operate their businesses.

      Location                                          Address
 abc carpet & home      888 Broadway, New York, NY 10003
 LIC Warehouse          14-08 28th Avenue, Long Island City, New York, New York 11102
 New Jersey Facility    1115 West Middlesex Avenue, Port Reading, NJ 07064
 Brooklyn Store         220 36th Street, Brooklyn, NY 11232
21-11591-dsj      Doc 17    Filed 09/09/21 Entered 09/09/21 12:09:51             Main Document
                                         Pg 30 of 34



                                           Schedule 7

                       Location of Debtors’ Assets, Books, and Records

       Pursuant to Local Rule 1007-2(a)(10), the following lists the locations of the Debtors’
substantial assets, the location of their books and records, and the nature, location, and value of
any assets held by the Debtors outside the territorial limits of the United States.

                            Location of Debtors’ Substantial Assets

       The Debtors’ substantial assets are located in the locations specified in Schedule 6.

                                       Books and Records

       The Debtors’ books and records are located at 888 Broadway, New York, NY 10003.

                           Debtors’ Assets Outside the United States

       The Debtors do not have assets located outside the territorial limits of the United States.
21-11591-dsj     Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51           Main Document
                                         Pg 31 of 34



                                          Schedule 8

                                           Litigation

        Pursuant to Local Rule 1007-2(a)(11), to the best of the Debtors’ knowledge, belief, and
understanding, there are no actions or proceedings, pending or threatened, against the Debtors or
their properties where a judgment against the Debtors or a seizure of their property may be
imminent.
21-11591-dsj      Doc 17      Filed 09/09/21 Entered 09/09/21 12:09:51                      Main Document
                                           Pg 32 of 34



                                                  Schedule 9

                                         Senior Management

       Pursuant to Local Rule 1007-2(a)(12), the following provides the names of the individuals
who comprise the Debtors’ existing senior management, a description of their tenure with the
Debtors, and a brief summary of their relevant responsibilities and experience.

     Name                      Title                                           Functions
                                                      Oversee the creation and implementation of the
                                                      Debtors’ strategy and business plan. Lead initiatives to
                                                      drive top line sales, expense control and profitability.
  Aaron Rose                   CEO
                                                      Oversee key business areas: Stores, E-Comm, Logistics,
                                                      Marketing, Human Resources, Finance, IT, and Asset
                                                      Protection.

                                                      Financial Strategy, Budgeting, Performance
                                                      Analysis, Financial Reporting, Treasury, Accounting,
  David Lauber                 CFO
                                                      Tax, Private Label Credit Card, and Payroll.

                                                      Store Sales and Profitability, Store Operations &
                  EVP Visual
 Manena Frazier                                       Maintenance, Customer Service, Visual Merchandising.
                  Merchandising/Visual Director
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51             Main Document
                                          Pg 33 of 34



                                           Schedule 10

                                              Payroll

       Pursuant to Local Rule 1007-2(b)(1)-(2)(A) and (C), the following provides the estimated
amount of weekly payroll to the Debtors’ employees (not including officers, directors, and
stockholders) and the estimated amount to be paid to officers, stockholders, directors, and financial
and business consultants retained by the Debtors for the 30-day period following the filing of the
chapter 11 petitions.


 Payment to Employees                                      $1,094,000
 (Not Including Officers, Directors, and Stockholders)
 Payment to Officers, Stockholders, and Directors          $97,000

 Payments to Financial and Business Consultant             $1,088,000



Note: Payments to Financial and Business Consultants includes estimated Debtor, Creditor
Committee, counsel, and other miscellaneous professional fees.
21-11591-dsj      Doc 17     Filed 09/09/21 Entered 09/09/21 12:09:51            Main Document
                                          Pg 34 of 34



                                           Schedule 11

                      Cash Receipts and Disbursements, Net Cash Gain
                        or Loss, Unpaid Obligations and Receivables

       Pursuant to Local Rule 1007-2(b)(3), the following provides, for the 30-day period
following the filing of the chapter 11 petition, the estimated cash receipts and disbursements, new
cash gain or loss, and obligations and receivables expected to accrue that remain unpaid, other than
professional fees.

               Cash Receipts                       $2,970,000
            Cash Disbursements                     $5,008,000
               Net Cash Loss                       $(2,038,000)
            Unpaid Obligations                     $1,000,00
           Uncollected Receivables                 $400,000
